DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 07/21/2022.  Claims 1-5, 7-12, 14-19, and 21 are currently pending.  Claims 6, 13, and 20 have been cancelled.  No claims have been added.  Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 have been amended.  Claims 1, 8, and 15 are independent claims.

Objections – Withdrawn
The amendment to the Abstract was received on 07/21/2022. This amendment is accepted and entered.
The amendment to the Specification was received on 07/21/2022. This amendment is accepted and entered.
The Claim Objections of claims 1, 8, and 15 is withdrawn as necessitated by amendment.
The Claim Objections of claims 6, 13, and 20 is withdrawn as necessitated by cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 2, 8, 9, 15, and 16 over Kern in view of Artigue in further view of Rodeski is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 3-5, 10-12, and 17-19 over Kern in view of Artigue in further view of Rodeski in further view of Morton is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 6, 13, 20 over Kern in view of Artigue in further view of Rodeski in further view of Morton in further view of Reavy is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 7, 14, and 21 over Kern in view of Artigue in further view of Rodeski in further view of Morton in further view of Reavy is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments in regards to 35 USC 101 rejection, filed 07/21/2022, have been fully considered but they are not persuasive. 
Applicant argues in regards to Step 2A Prong 1 of the analysis:
Applicant respectfully disagrees and requests reconsideration. Applicant disputes under Prong One of the USPTO Step 2A analysis that independent claim 1 recites a law of nature, natural phenomenon or abstract idea. For instance, independent claim 1 does not recite subject matter which can be categorized as mathematical concepts, certain methods of organizing human activity and/or mental processes. Independent claim 1 instead recites an automated computer-implemented method with computer processing techniques in relation to frame layouts of a user interface on a display device. For instance, display data configured to indicate a determined text color, a first color, a second color, a third color, and a fourth color can be transmitted to a device for display in a frame layout of a user interface. The text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, and an identified category of the text as one of a plurality of available categories of text, as recited in claim 1. 

Examiner respectfully disagrees.  Claim 1 recites “receiving...a first color...; determining...a second color, a third color and a fourth color for a frame layout..., the second color determined to be a complementary color to the first color based on a color wheel, the third color determined to be a monochromatic color to the first color based on the color wheel, and the fourth color determined to be a black color or a white color depending on a luminosity of the first color; determining...a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, and an identified category of the text as one of a plurality of available categories of text”, as drafted, is a process that under it broadest reasonable interpretation, covers performance of limitation in the mind. These limitations are analogous to a person merely using color theory to select color schemes. Therefore, claim 1 does recite an abstract idea (mental process).

Applicant further argues in regards to Step 2A Prong 2 of the analysis:
In the interests of cooperation and expediting prosecution, even if independent claim 1 could be categorized as "reciting" a judicial exception, Prong Two of the USPTO Step 2A analysis provide that if additional limitations of the claim reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. 
As explained in MPEP 2106.05(a), in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016), the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. 
Attorney Docket No.: SLFCP318/4755US 12 Application No.: 16/861,410 	Some implementations of independent claim 1, by way of example, provide improvements in the functioning (including implementation, usefulness and performance) of a user interface on a display device implemented using a server computing system by being integrated into a practical application involving transmission of display data configured to indicate a determined text color, a first color, a second color, a third color, and a fourth color to a device for display in a frame layout of a user interface. 

Examiner respectfully disagrees, noting that claim 1 does not provide an improvement in the functioning of a computer nor to a user interface on a display device implemented using a server computing system.  The transmission of display data is merely an extra-solution output step and does not integrate the judicial exception into a practical application because the display data has not practically changed the user interface or computer.  Consequently, the display data has just been transmitted but not actually utilized.  Therefore, the claim does not integrate the judicial exception into a practical application.  See rejection below for the current 101 rejection.

Applicant further argues in regards to Step 2B of the analysis:
Separately, under the USPTO Step 2B analysis, one or more combinations of features in some implementations of independent claim 1, by way of example, amount to significantly more than the abstract idea as characterized by the Office Action. Reasons for this are discussed below with respect to novel and non-obviousness features of claim 1. Thus, Applicant submits that independent claim 1 adds a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, which is indicative that an inventive concept is present. 

Examiner respectfully disagrees, noting that the additional elements of claim 1 do not amount to significantly more.  The additional “transmitting” step is considered well-understood, routine, and conventional of transmitting data over a network (see MPEP 2106.05(d)(II)(i)).  Examiner further notes that Applicant has not pointed to any specific limitation that would indicate significantly more.  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See rejection below for the current 101 rejection.

Applicant further argues on pages 13 that the independent claims reciting substantially similar limitations, and all dependent claims are patent eligible for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Applicant's arguments in regards to 35 USC 103 rejection, filed 07/21/2022, have been fully considered but is moot in view of the new grounds of rejection. Assuming arguendo, Applicant argues the newly amended language.  Examiner notes that Reavy teaches text color further based on “an identified category of the text as one of a plurality of available categories of text” (Reavy [0030]-[0033]) and Rodeski teaches “transmitting, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color” (Rodeski [0019] [0027] [0065] [0066]). See rejection below for the current 103 rejection. Therefore, the references have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on page 15 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the category” in third line. Examiner notes “an identified category” is what has been instantiated in the parent claim 1.  Examiner suggests reciting “the identified category” in claim 7.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the category” in third line. Examiner notes “an identified category” is what has been instantiated in the parent claim 8.  Examiner suggests reciting “the identified category” in claim 14.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 recites “the category” in third line. Examiner notes “an identified category” is what has been instantiated in the parent claim 15.  Examiner suggests reciting “the identified category” in claim 21.  Appropriate correction is required.

Examiner Note
The positively recited “processor” element of claim 13 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 15 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.
Examiner has not interpreted any limitations as invoking 35 USC 112(f). If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,’ a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim statutory?
Claims 1-5 and 7 are directed to a computer-implemented method. Claims 8-12 and 14 are directed to a system. Claims 15-19 and 21 are not directed to a product [manufacture]. Therefore, claims 1-5, 7-12, 14-19, and 21 are directed to one of the four statutory categories. 

Step 2A — Is the claim directed to a judicial exception? 
Prong 1: (Does the claim recited an abstract idea, law of nature, or natural phenomenon?) 

Claim 1 recites “receiving...a first color...; determining...a second color, a third color and a fourth color for a frame layout..., the second color determined to be a complementary color to the first color based on a color wheel, the third color determined to be a monochromatic color to the first color based on the color wheel, and the fourth color determined to be a black color or a white color depending on a luminosity of the first color; determining...a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, and an identified category of the text as one of a plurality of available categories of text”, as drafted, is a process that under it broadest reasonable interpretation, covers performance of limitation in the mind. These limitations are analogous to a person merely using color theory to select color schemes. Thus, the claim recites an abstract idea (mental process). 

Claims 2-5 and 7 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea. 

Claim 8 recites “receive a first color...; determine a second color, a third color and a fourth color for a frame layout..., the second color determined to be a complementary color to the first color based on a color wheel, the third color determined to be a monochromatic color to the first color based on the color wheel, and the fourth color determined to be a black color or a white color depending on a luminosity of the first color; determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text is be displayed, and an identified category of the text as one of a plurality of available categories of text”, as drafted, is a process that under it broadest reasonable interpretation, covers performance of limitation in the mind. These limitations are analogous to a person merely using color theory to select color schemes. Thus, the claim recites an abstract idea (mental process). 

Claims 9-12 and 14 incorporate the limitations of the parent claim 8 and thus recite the same abstract idea. 

Claim 15 recites “receive a first color...; determine a second color, a third color and a fourth color for a frame layout..., the second color determined to be a complementary color to the first color based on a color wheel, the third color determined to be a monochromatic color to the first color based on the color wheel, and the fourth color determined to be a black color or a white color depending on a luminosity of the first color; determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, and an identified category of the text as one of a plurality of available categories of text”, as drafted, is a process that under it broadest reasonable interpretation, covers performance of limitation in the mind. These limitations are analogous to a person merely using color theory to select color schemes. Thus, the claim recites an abstract idea (mental process). 

Claims 16-19 and 21 incorporate the limitations of the parent claim 15 and thus recite the same abstract idea.

Prong 2: (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 

Claim 1 recites the additional elements of “by a server computing system”, “user interface”, and “device” which merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. The additional element “transmitting, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color” is an extra-solution output step and does not integrate the judicial exception into a practical application.  Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 2 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 3 recites the additional elements of “wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 4 recites the additional elements of “further comprising determining...a fifth color...based on luminosity of the fourth color” which are further mental process steps within the abstract idea. The additional elements of “by a server computing system” and “user interface” merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 5 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color. The additional elements of “and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value” which are further mental process steps within the abstract idea. The claim does not integrate the judicial exception into a practical application.

Claim 7 recites the additional elements of “wherein the text color is further determined based on a base color of black or white, and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the display color violates a third threshold value” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application. 

Claim 8 recites the additional elements of “one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to”, “user interface”, and “device” which merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. The additional element “transmit, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color” is an extra-solution output step and does not integrate the judicial exception into a practical application.  Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 9 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 10 recites the additional elements of “wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 11 recites the additional elements of “further comprising instructions when executed to determine a fifth color...based on luminosity of the fourth color” which are further mental process steps within the abstract idea. The additional element of “user interface” merely implements the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 12 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the types of color. The additional elements of “and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value” which are further mental process steps within the abstract idea. The claim does not integrate the judicial exception into a practical application.

Claim 14 recites the additional elements of “wherein the text color is further determined based on a base color of black or white, and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the display color violates a third threshold value” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application. 

Claim 15 recites the additional elements of “the computer program product comprising a non-transitory computer-readable medium storing computer-readable program code to be executed by one or more processors, the program code including instructions to”, “user interface”, and “device” which merely implement the abstract idea on a computer and require no more than a generic computer performing generic computer functions. The additional element “transmit, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color” is an extra-solution output step and does not integrate the judicial exception into a practical application.  Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 16 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 17 recites the additional elements of “wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 18 recites the additional elements of “further comprising instructions to determine a fifth color... based on luminosity of the fourth color” which are further mental process steps within the abstract idea. The additional element of “user interface” merely implements the abstract idea on a computer and require no more than a generic computer performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 19 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color. The additional elements of “and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value” which are further mental process steps within the abstract idea. The claim does not integrate the judicial exception into a practical application.

Claim 21 recites the additional elements of “wherein the text color is further determined based on a base color of black or white, and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the display color violates a third threshold value” which are further mental process steps within the abstract idea. The claim does not recite the additional elements other than the abstract idea. The claim does not integrate the judicial exception into a practical application. 

Step 2B — Does the claim recite additional elements that amount to significantly more than the abstract idea?

Claim 1 again recites the additional elements of “by a server computing system”, “user interface”, “device” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The additional “transmitting” step is considered well-understood, routine, and conventional of transmitting data over a network (see MPEP 2106.05(d)(II)(i)).  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 2 again recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color. The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 3 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 4 again recites the additional element of “by a server computing system” and “user interface” merely implements the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 5 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color. The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 7 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 8 again recites the additional elements of “one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to”, “user interface”, and “device” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The additional “transmit” step is considered well-understood, routine, and conventional of transmitting data over a network (see MPEP 2106.05(d)(II)(i)).  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 9 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive of labels for the types of color. The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 10 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 11 again recites the additional element of “user interface” merely implements the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 12 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color. The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 14 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 15 recites the additional elements of “computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to” and “user interface” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The additional “transmit” step is considered well-understood, routine, and conventional of transmitting data over a network (see MPEP 2106.05(d)(II)(i)).  Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 16 recites the additional elements of “wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color” which is merely descriptive labels for the types of color. The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 17 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 18 again recites the additional element of “user interface” merely implements the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 19 recites the additional elements of “wherein the fifth color is a surface color” which is merely a descriptive label for the type of color. The type of data being used (i.e. label of the type of color) is again just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim 21 does not recite the additional elements other than the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Accordingly, claims 1-5, 7-12, 14-19, and 21 are rejected under 35 USC 101 because the claimed inventions are directed to abstract ideas without significantly more. Thus, claims 1-21 are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. (US 2013/0055116 A1; hereafter “Kern”) in view of Artigue et al. (US 2013/0207988 A1; hereafter “Artigue”) in further view of Reavy (US 2002/0113801 A1; hereafter “Reavy”) in further view of Rodeski et al. (US 2013/0207994 A1; hereafter “Rodeski”).

Regarding Claim 1, Kern teaches a computer-implemented method to generate a color scheme associated with a user interface, the method comprising: (Kern [0004]: generating color themes for webpages)
receiving, by a server computing system, a first color to be used for the user interface; (Kern [0006] [0007] [0023]: the user providing input to a theme variation engine comprising either an image, the selection of a color; [0024] [0062])
determining, by the server computing system, a second color, a third color and a fourth color for a frame layout of the user interface, (Kern [0006] [0026]: a color palette is generated; [0027]: the theme variation engine produces a series of outputs based on the image transformations and/or the color palette transformations; [0045] [0046]: describing a second color, a third color and a fourth color for the user interface; [0056] [0057]: color and placement of the color on each mock web page can vary, although the format is the same; [0054] Figs. 4B, 5, and 6 showing frame layouts)
the second color determined to be a complementary color to the first color based on a color wheel, (Kern [0021] [0045]: complementary color to the first color)
the third color determined to be a monochromatic color to the first color based on the color wheel, (Kern [0021] [0027] [0035] [0036] [0045]: monochromatic color to the first color) and 
the fourth color determined [to be a black color or a white color depending on a luminosity of the first color]; (Kern [0046]: describing at least a determined fourth color)
However, Kern may not explicitly teach every aspect of determining, by the server computing system, a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed.
Artigue teaches determining, by the server computing system, a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, (Artigue [0008]-[0010] [0023]: computing color text for each child node according to a luminosity of a background color of a corresponding parent node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine a text color based on a luminosity of the color the text is to be displayed with as taught by Artigue for the benefit of generating a color scheme for a user interface as taught by Kern, with a reasonable expectation of success, in order to generate cohesive and coordinated user interfaces (Artigue [0007]) and to provide visible, readable text, thus, improving user experience. In addition, references (Kern and Artigue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success. 
However, Kern in view of Artigue may not teach every aspect of an identified category of the text as one of a plurality of available categories of text.
Reavy teaches an identified category of the text as one of a plurality of available categories of text; (Reavy [0030]-[0033]: describing that the size and font of the text, i.e. not small or small text, and relative importance of the text is evaluated to determine text color) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the text color to be further determined based on a category of text as taught by Reavy for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue, with a reasonable expectation of success, in order to improve readability of various text (Reavy [0010] [0028] [0030] [0062]), thus, improving user experience. In addition, references (Kern in view of Artigue and Reavy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, color scheme management. This close relation between the references highly suggests a reasonable expectation of success.
However, Kern in view of Artigue in further view of Reavy may not explicitly teach every aspect of the fourth color determined to be a black color or a white color depending on a luminosity of the first color;….transmitting, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color.
Rodeski teaches the fourth color determined to be a black color or a white color depending on a luminosity of the first color; (Rodeski [0034] [0036] [0037] [0039]: describing a background palette [fourth color] including a black or white color within a range of a selected color can be generated) 
transmitting, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color. (Rodeski [0019] [0027] [0028]: describing transmitting display data to a device for display applying a color scheme to a user interface; [0018] [0065] [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color configured to be a black or a white color depending on a luminosity of the first color and to transmit the display data to a device for display as taught by Rodeski for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Reavy, with a reasonable expectation of success, to provide proper contrast and to efficiently deliver resources and users can access shared data as the data is centralized and for security and maintenance purposes, thus, improving user experience and collaboration. Moreover, Rodeski teaches that the embodiments of the invention provide an improved technique for generating and applying a color theme to a user interface [0066]. In addition, references (Kern in view of Artigue in further view of Reavy and Rodeski) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color. [Examiner notes that “primary color”, “secondary color”, “error color”, and “background color” appear to merely be labels of intended use] (Kern [0021] [0024]: selected color can be the dominant color; [0045]: complementary color [secondary color]; [0027] [0035] [0036] [0045]: monochromatic color [error color]; Artigue [0019]; Rodeski [0036]: background [background color]) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 4, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches further comprising determining, by the server computing system, a fifth color for the user interface based on luminosity of the fourth color. (Rodeski [0053] [0054] [0057]: describing determining a fifth color based on the luminosity of the background palette [fourth color]; Fig. 3H) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the fifth color is a surface color and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value. (Rodeski [0053]-[0055] [0057]: the user is able to modify the overall brightness of a color palette; Fig. 3G and Fig. 3H 389” showing when the marker moving to the left past [violating] the hatch mark [threshold] a reduction in brightness/contrast occurs; otherwise, if the marker is moved in the other direction, then an increase in brightness/contrast occurs) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 7, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the text color is further determined based on a base color of black or white, (Reavy [0023]: describing that the text color is determined on a base color of black or white) and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the display color violates a third threshold value. (Reavy [0007] [0029] [0030] [0038]-[0042] [0068]: describing that the text color is based on the category of text and the luminosity of the background the text is to be displayed with; whether white or black is chosen depends on which provides a greater contrast with the background [violating a threshold]) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Kern teaches a system for generating a color scheme associated with a user interface (Kern [0004]: generating color themes for webpages) comprising one or more processors; (Kern [0005] [0070] [0075]: CPU) and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors of a server computing system to: (Kern [0071] [0074] [0077]: computer readable medium)
receive a first color to be used for the user interface; (Kern [0005] [0007] [0023]: the user providing input to a theme variation engine comprising either an image, the selection of a color; [0024] [0062]) 
determine a second color, a third color and a fourth color for a frame layout of the user interface, (Kern [0005] [0026]: a color palette is generated; [0027]: the theme variation engine produces a series of outputs based on the image transformations and/or the color palette transformations; [0045] [0046]: describing a second color, a third color and a fourth color for the user interface; [0056] [0057]: color and placement of the color on each mock web page can vary, although the format is the same; [0054] Figs. 4B, 5, and 6 showing frame layouts)
the second color determined to be a complementary color to the first color based on a color wheel, (Kern [0021] [0045]: complementary color to the first color)
the third color determined to be a monochromatic color to the first color based on the color wheel, (Kern [0021] [0027] [0035] [0036] [0045]: monochromatic color to the first color) and 
the fourth color [determined to be a black color or a white color depending on a luminosity of the first color]; (Kern [0046]: describing at least a determined fourth color)
However, Kern may not explicitly teach every aspect of determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed. 
Artigue teaches determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, (Artigue [0008]-[0010] [0023]: computing color text for each child node according to a luminosity of a background color of a corresponding parent node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine a text color based on a luminosity of the color the text is to be displayed with as taught by Artigue for the benefit of generating a color scheme for a user interface as taught by Kern, with a reasonable expectation of success, in order to generate cohesive and coordinated user interfaces (Artigue [0007]) and to provide visible, readable text, thus, improving user experience. In addition, references (Kern and Artigue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success. 
However, Kern in view of Artigue may not teach every aspect of an identified category of the text as one of a plurality of available categories of text.
Reavy teaches an identified category of the text as one of a plurality of available categories of text; (Reavy [0030]-[0033]: describing that the size and font of the text, i.e. not small or small text, and relative importance of the text is evaluated to determine text color) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the text color to be further determined based on a category of text as taught by Reavy for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue, with a reasonable expectation of success, in order to improve readability of various text (Reavy [0010] [0028] [0030] [0062]), thus, improving user experience. In addition, references (Kern in view of Artigue and Reavy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, color scheme management. This close relation between the references highly suggests a reasonable expectation of success.
However, Kern in view of Artigue in further view of Reavy may not explicitly teach every aspect of the fourth color determined to be a black color or a white color depending on a luminosity of the first color; …transmit, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color.
Rodeski teaches the fourth color determined to be a black color or a white color depending on a luminosity of the first color; (Rodeski [0034] [0036] [0037] [0039]: describing a background palette [fourth color] including a black or white color within a range of a selected color can be generated) 
transmit, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color. (Rodeski [0019] [0027] [0028]: describing transmitting display data to a device for display applying a color scheme to a user interface; [0018] [0065] [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color configured to be a black or a white color depending on a luminosity of the first color and to transmit the display data to a device for display as taught by Rodeski for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Reavy, with a reasonable expectation of success, to provide proper contrast and to efficiently deliver resources and users can access shared data as the data is centralized and for security and maintenance purposes, thus, improving user experience and collaboration. Moreover, Rodeski teaches that the embodiments of the invention provide an improved technique for generating and applying a color theme to a user interface [0066]. In addition, references (Kern in view of Artigue in further view of Reavy and Rodeski) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color. [Examiner notes that “primary color”, “secondary color”, “error color”, and “background color” appear to merely be labels of intended use] (Kern [0021] [0024]: selected color can be the dominant color; [0045]: complementary color [secondary color]; [0027] [0035] [0036] [0045]: monochromatic color [error color]; Artigue [0019]; Rodeski [0036]: background [background color]) [The motivation of claim 8 is applicable to claim 9 and thereby incorporated] 

Regarding Claim 11, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches further comprising instructions when executed to determine a fifth color for the user interface based on luminosity of the fourth color. (Rodeski [0053] [0054] [0057]: describing determining a fifth color based on the luminosity of the background palette [fourth color]; Fig. 3H) [The motivation of claim 8 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the fifth color is a surface color and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value. (Rodeski [(0053]-[0055] [0057]: the user is able to modify the overall brightness of a color palette; Fig. 3G and Fig. 3H 389” showing when the marker moving to the left past [violating] the hatch mark [threshold] a reduction in brightness/contrast occurs; otherwise, if the marker is moved in the other direction, then an increase in brightness/contrast occurs) [The motivation of claim 8 is applicable to claim 12 and thereby incorporated]

Regarding Claim 14, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the text color is further determined based on a base color of black or white, (Reavy [0023]: describing that the text color is determined on a base color of black or white) and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the display color violates a third threshold value. (Reavy [0007] [0029] [0030] [0038]-[0042] [0068]: describing that the text color is based on the category of text and the luminosity of the background the text is to be displayed with; whether white or black is chosen depends on which provides a greater contrast with the background [violating a threshold]) [The motivation of claim 8 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Kern teaches a computer program product for generating a color scheme associated with a user interface, the computer program product comprising a non-transitory computer-readable medium storing computer-readable program code to be executed by one or more processors, the program code including instructions to: (Kern [0004]: generating color themes for webpages; [0071] [0074]) 
receive a first color to be used for the user interface; (Kern [0007] [0023]: the user providing input to a theme variation engine comprising either an image, the selection of a color; [0024] [0062])
determine a second color, a third color and a fourth color for a frame layout of the user interface, (Kern [0007] [0026]: a color palette is generated; [0027]: the theme variation engine produces a series of outputs based on the image transformations and/or the color palette transformations; [0045] [0046]: describing a second color, a third color and a fourth color for the user interface; [0056] [0057]: color and placement of the color on each mock web page can vary, although the format is the same; [0054] Figs. 4B, 5, and 6 showing frame layouts)
the second color determined to be a complementary color to the first color based on a color wheel, (Kern [0021] [0045]: complementary color to the first color) 
the third color determined to be a monochromatic color to the first color based on the color wheel, (Kern [0021] [0027] [0035] [0036] [0045]: monochromatic color to the first color) and 
the fourth color [determined to be a black color or a white color depending on a luminosity of the first color]; (Kern [0046]: describing at least a determined fourth color)
However, Kern may not explicitly teach every aspect of determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed.
Artigue teaches determine a text color for a text to be displayed with the first color, the second color and the third color, wherein the text color is determined at least based on: a luminosity of a display color to be displayed with the text to be displayed, (Artigue [0008]-[0010] [0023]: computing color text for each child node according to a luminosity of a background color of a corresponding parent node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to determine a text color based on a luminosity of the color the text is to be displayed with as taught by Artigue for the benefit of generating a color scheme for a user interface as taught by Kern, with a reasonable expectation of success, in order to generate cohesive and coordinated user interfaces (Artigue [0007]) and to provide visible, readable text, thus, improving user experience. In addition, references (Kern and Artigue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success. 
However, Kern in view of Artigue may not explicitly teach every aspect of an identified category of the text as one of a plurality of available categories of text.
Reavy teaches an identified category of the text as one of a plurality of available categories of text; (Reavy [0030]-[0033]: describing that the size and font of the text, i.e. not small or small text, and relative importance of the text is evaluated to determine text color) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the text color to be further determined based on a category of text as taught by Reavy for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue, with a reasonable expectation of success, in order to improve readability of various text (Reavy [0010] [0028] [0030] [0062]), thus, improving user experience. In addition, references (Kern in view of Artigue and Reavy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, color scheme management. This close relation between the references highly suggests a reasonable expectation of success.
However, Kern in view of Artigue in further view of Reavy may not explicitly teach every aspect of the fourth color determined to be a black color or a white color depending on a luminosity of the first color; …transmit, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color.
Rodeski teaches the fourth color determined to be a black color or a white color depending on a luminosity of the first color; (Rodeski [0034] [0036] [0037] [0039]: describing a background palette [fourth color] including a black or white color within a range of a selected color can be generated) 
transmit, to a device for display in the frame layout of the user interface, display data configured to indicate the determined text color, the first color, the second color, the third color, and the fourth color. (Rodeski [0019] [0027] [0028]: describing transmitting display data to a device for display applying a color scheme to a user interface; [0018] [0065] [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color configured to be a black or a white color depending on a luminosity of the first color and to transmit the display data to a device for display as taught by Rodeski for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Reavy, with a reasonable expectation of success, to provide proper contrast and to efficiently deliver resources and users can access shared data as the data is centralized and for security and maintenance purposes, thus, improving user experience and collaboration. Moreover, Rodeski teaches that the embodiments of the invention provide an improved technique for generating and applying a color theme to a user interface [0066]. In addition, references (Kern in view of Artigue in further view of Reavy and Rodeski) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the first color is a primary color, the second color is a secondary color, the third color is an error color, and the fourth color is a background color. [Examiner notes that “primary color”, “secondary color”, “error color”, and “background color” appear to merely be labels of intended use] (Kern [0021] [0024]: selected color can be the dominant color; [0045]: complementary color [secondary color]; [0027] [0035] [0036] [0045]: monochromatic color [error color]; Artigue [0019]; Rodeski [0036]: background [background color]) [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Regarding Claim 18, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches further comprising instructions to determine a fifth color for the user interface based on luminosity of the fourth color. (Rodeski [0053] [0054] [0057]: describing determining a fifth color based on the luminosity of the background palette [fourth color]; Fig. 3H) [The motivation of claim 15 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the fifth color is a surface color and is determined by reducing brightness of the fourth color by a delta value based on the luminosity of the fourth color violating a second threshold value; otherwise, the fifth color is determined by increasing the brightness of the fourth color by the delta value. (Rodeski [0053]-[0055] [0057]: the user is able to modify the overall brightness of a color palette; Fig. 3G and Fig. 3H 389” showing when the marker moving to the left past [violating] the hatch mark [threshold] a reduction in brightness/contrast occurs; otherwise, if the marker is moved in the other direction, then an increase in brightness/contrast occurs) [The motivation of claim 15 is applicable to claim 19 and thereby incorporated]

Regarding Claim 21, Kern in view of Artigue in further view of Reavy in further view of Rodeski teaches wherein the text color is further determined based on a base color of black or white, (Reavy [0023]: describing that the text color is determined on a base color of black or white)
 and wherein the text color is adjusted based on the category of text and based on determining whether the luminosity of the display color violates a third threshold value. (Reavy [0007] [0029] [0030] [0038]-[0042] [0068]: describing that the text color is based on the category of text and the luminosity of the background the text is to be displayed with; whether white or black is chosen depends on which provides a greater contrast with the background [violating a threshold]) [The motivation of claim 15 is applicable to claim 21 and thereby incorporated]

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Artigue in further view of Reavy in further view of Rodeski in further view of Morton et al. (US 2002/0186222 A1; hereafter “Morton”). 

Regarding Claim 3, Kern in view of Artigue in further view of Reavy in further view of Rodeski does teach that a fourth color can be black or white based on a luminosity of a first color (Rodeski [0034] [0036] [0037] [0039]). However, Kern in view of Artigue in further view of Reavy in further view of Rodeski may not explicitly teach every aspect of wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.
Morton teaches wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black. (Morton [0030] [0052]-[0054] [0056] [0065]-[0071]: describing that the moveable color [fourth color] is moved to white when a contrast value is not met [violating a threshold]; otherwise the moveable color is moved to black; [0060]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color is white when the luminosity of the first color violates a first threshold value otherwise the fourth color is black as taught by Morton for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Reavy in further view of Rodeski, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience. Moreover, Morton teaches that this ensures adequate contrast between colors used in graphical user interface elements [0001]. In addition, references (Kern in view of Artigue in further view of Reavy in further view of Rodeski and Morton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 10, Kern in view of Artigue in further view of Reavy in further view of Rodeski does teach that a fourth color can be black or white based on a luminosity of a first color (Rodeski [0034] [0036] [0037] [0039]). However, Kern in view of Artigue in further view of Reavy in further view of Rodeski may not explicitly teach every aspect of wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.
Morton teaches wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black. (Morton [0030] [0052]-[0054] [0056] [0065]-[0071]: describing that the moveable color [fourth color] is moved to white when a contrast value is not met [violating a threshold]; otherwise the moveable color is moved to black; [0060]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color is white when the luminosity of the first color violates a first threshold value otherwise the fourth color is black as taught by Morton for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Reavy in further view of Rodeski, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience. Moreover, Morton teaches that this ensures adequate contrast between colors used in graphical user interface elements [0001]. In addition, references (Kern in view of Artigue in further view of Reavy in further view of Rodeski and Morton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Kern in view of Artigue in further view of Reavy in further view of Rodeski does teach that a fourth color can be black or white based on a luminosity of a first color (Rodeski [0034] [0036] [0037] [0039]). However, Kern in view of Artigue in further view of Reavy in further view of Rodeski may not explicitly teach every aspect of wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black.
Morton teaches wherein the fourth color is white when the luminosity of the first color violates a first threshold value; otherwise the fourth color is black. (Morton [0030] [0052]-[0054] [0056] [0065]-[0071]: describing that the moveable color [fourth color] is moved to white when a contrast value is not met [violating a threshold]; otherwise the moveable color is moved to black; [0060]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the fourth color is white when the luminosity of the first color violates a first threshold value otherwise the fourth color is black as taught by Morton for the benefit of generating a color scheme for a user interface as taught by Kern in view of Artigue in further view of Reavy in further view of Rodeski, with a reasonable expectation of success, to provide proper contrast, thus, improving user experience. Moreover, Morton teaches that this ensures adequate contrast between colors used in graphical user interface elements [0001]. In addition, references (Kern in view of Artigue in further view of Reavy in further view of Rodeski and Morton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface color scheme management. This close relation between the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Bever et al.
US 8,209,601 B2 – Directed to “formatting applied to the text by the present invention is based on structure rules that determine key parameters of page layout including for example column width, font, font size, color, leading and kerning” [Abstract]


US Patent Application Publications
Hill
US 2019/0340791 A1 – Directed to analyzing color-palette data elements for producing a color combination in a design output by mapping color-palette elements to objects or components in a design output [0002]
Naidoo et al.
US 2019/0102076 A1 – Directed to color themes and transmitting display data to a UI device [00024] [0041]
Yano 
US 2017/0109597 A1 – Directed to Directed to color themes and transmitting display data [Abstract] [0137]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        August 24, 2022